Allow me to congratulate
His Excellency Mr. Insanally on his election to the
presidency of the forty-eighth session of the United Nations
General Assembly. Given his talent and experience, I am
confident that he will guide this session to the successful
completion of the noble mission entrusted to it by the
Charter of the United Nations. I would also like to express
my appreciation and thanks to his predecessor, Mr. Ganev,
for the contribution he made to accomplishing the tasks of
the last session.
I wish to take this opportunity to extend my warm
welcome and congratulations to the six States that have been
admitted to membership of the United Nations over the past
year.
I stand before the Assembly as the Foreign Minister of
a small, land-locked, newly independent country of 3.5
million under complete blockade, with no energy resources,
still not recovered from the devastating earthquake of 1988,
flooded by hundred of thousands of refugees fleeing the
conflict between Nagorny-Karabakh and Azerbaijan, and
under constant provocation by Azerbaijan to be drawn into
that conflict.
I am also the Foreign Minister of the only democracy
in the region, an island of stability in a sea of political chaos
and turmoil, a country with close to 30 registered political
parties, a free press and freedom of conscience and religion,
and with laws guaranteeing civil and political rights and
freedoms. The Government of Armenia has also made
headway towards establishing a market economy and has
taken several significant steps to integrate its economy into
the global economy. Armenia has moved swiftly in many
areas of reform. Most agricultural land and homes and
many small enterprises have already been privatized, and a
tax programme, a pricing policy and legislative reform to
create the legal framework for a free-market economy are
effectively under way. Nevertheless, substantial work will
need to be done if these advances are to contribute
effectively to a successful transition.
It is encouraging to see that the United Nations has
recognized that full integration of the economies in transition
into the world economy will not only help those economies
but also have a positive impact on world trade, economic
growth and development, and is prepared to support the
process of bringing about economic reform and restructuring
through its special bodies and specialized agencies.
I wish to take this opportunity to convey my
Government’s deep gratitude to the Secretary-General for
establishing the United Nations - United Nations
Development Programme (UNDP) interim office in Armenia.
As a result of adverse natural and geopolitical circumstances,
Armenia is currently in a state of economic and social crisis.
We see the importance of short-term assistance in these
times of great need, but at the same time are fully aware that
it is the pursuit of long-term goals that will bring Armenia
to function at full capacity as a member of the international
community. We are convinced that the presence of United
Forty-eighth session - 11 October l993 7
Nations specialized agencies in Armenia such as the United
Nations Children’s Fund (UNICEF), the Office of the United
Nations High Commissioner for Refugees (UNHCR), the
World Food Programme (WFP), the United Nations
Environment Programme (UNEP), and the United Nations
Fund for Population Activities (UNFPA), providing technical
and advisory assistance and coordination would enhance the
durability of the transition that is well under way.
As we and other nations grapple with problems unique
to each, the collapse of regimes and empires continues to
fuel violent conflicts throughout the world. But there is an
apparent change in the pattern of international conflicts.
Very few wars are fought between nation States any more.
The rest are struggles for self-determination turned into
bloody conflict and civil war in one and the same nation
State. These movements need a forum in which to lodge
their claims, identify and understand their rights, negotiate
with government authorities, establish just administration of
their affairs, and peacefully work out realistic political and
territorial arrangements for the future.
Now more than ever, it is incumbent upon the United
Nations to revisit its provision of non-intervention in matters
which are essentially within the domestic jurisdiction of
Member States, and to define more stringently the extent of
the impact of a conflict on the peace and security of other
nations. Having in clear view the essential role the United
Nations can play in enhancing peacemaking efforts
throughout the world, we concur with recent proposals in
academic circles that the United Nations transform the
near-moribund Trusteeship Council into a modern clearing-
house for self-determination.
Under the proposed system, a "trust territory" would be
that part of a Member State voluntarily placed into
trusteeship by the Government of that State for the purpose
of resolving a self-determination claim under United Nations
supervision without prejudicing the final status of the
territory. We believe that the trusteeship system could save
lives and prevent the escalation of a self-determination
struggle to a devastating civil war, or worse, to a regional
conflict involving other countries.
The conflict over Nagorny-Karabakh has claimed the
lives of more than 10,000 people and has caused close to a
million innocent people to be uprooted from their homes
during the past five years. This conflict continues to
threaten the security and stability of the whole region. The
international community has yet to come to grips with the
root cause of the conflict and devise appropriate measures to
find a peaceful solution.
Armenia’s position on the Nagorny-Karabakh conflict
has been clear and consistent since day one. The conflict is
between the people of Nagorny-Karabakh, who are striving
for their self-determination, and the Azerbaijani Government,
which is refusing to address the rights and security concerns
of the people of Nagorny-Karabakh.
As an interested party, Armenia has advocated an
unconditional cease-fire and has fully supported all the
Conference on Security and Cooperation in Europe (CSCE)
initiatives. The Government of Armenia sees no alternative
to the peaceful settlement of the Karabakh conflict, than that
which can be reached within the framework of the CSCE
Minsk Conference.
The recent developments of the peace process are
promising. Nagorny-Karabakh has at long last been
recognized as a party to the conflict and direct talks between
the leadership of Nagorny-Karabakh and Azerbaijani
authorities, mediated by the Russian Federation, have
brought about a cease-fire, which has continued to hold for
more than a month now and is unprecedented in the
five-year history of this bloody conflict. On 28 September
during its meeting in Paris, the Minsk Group produced the
"Adjusted timetable of urgent steps to implement Security
Council resolutions 822 (1993) and 853 (1993)", to which
Armenia has given its agreement, and is hopeful that a
similar position will be adopted by the main parties to the
conflict, Azerbaijan and Nagorny-Karabakh.
There is now a genuine opportunity for peace.
Therefore, the convening of the Minsk Conference must not
be delayed. Once peace is established, legal questions, first
and foremost among which is the issue of the status of
Nagorny-Karabakh, can be negotiated. The clear position of
the Government of Armenia is to accept and be gratified by
any solution agreed upon between Nagorny-Karabakh and
Azerbaijan at the Minsk Conference.
The CSCE has an explicit security role in the new
world order, consistent with the provisions of Chapter VIII
of the United Nations Charter. Last May, the
Secretary-General of the United Nations and the Chairman
of the CSCE Council agreed on a framework for cooperation
and coordination between the United Nations Secretariat and
the CSCE, namely through the regular exchange of
information in the fields of early warning, conflict
prevention and the promotion of democratic values and
human rights. The CSCE is also striving to obtain United
Nations observer status, an initiative which Armenia fully
supports.
8 General Assembly - Forty-eighth session
The successful cooperation between the United Nations
and the CSCE over the Nagorny-Karabakh conflict can serve
as a case study in how to reconcile, practically, the
conflicting claims of regionalism and universalism. Such
cooperation will enhance the role of regional organizations
in conflict prevention, peace-keeping and the peaceful
settlement of disputes.
Armenia appreciates the Secretary-General’s report "An
Agenda for Peace" which embodies the notions of
peace-keeping, peacemaking and post-conflict peace--
building. History has taught us, however, that development
is intrinsic to peace, and that the two can no longer be
thought of as separate processes. Starvation, poverty and
poor living conditions in many parts of the world loom as
serious threats to stability and peace. The United Nations in
its commitment to secure peace for all the Earth’s
inhabitants must place development high among its priorities.
Indeed, it must establish economic and social development
as guiding principles for the Organization’s activities.
Armenia fully supports the Secretary-General’s initiative for
an agenda for development and looks forward to contributing
to this important milestone towards world peace. Armenia
also gives its full support to the convocation of the 1995
World Summit for Social Development in Copenhagen.
Today, the proliferation of weapons of mass destruction
poses another grave threat to both global and regional
security and stability. Armenia supports the indefinite
extension of the nuclear Non-Proliferation Treaty (NPT)
beyond 1995. The United Nations should work to ensure
universality and strict compliance with the Convention on
the prohibition of chemical weapons.
Development and human rights are also mutually
inclusive values. There can be no genuine development
unless systems of thought and government are based on
respect for the full spectrum of the rights of individuals. It
is auspicious that this year coincides with the forty-fifth
anniversary of the Universal Declaration of Human Rights.
The spirit of the Declaration and the Vienna World
Conference on Human Rights held last June will
undoubtedly deepen the understanding of the significance of
human rights for stability, freedom, peace, progress and
justice.
It is my Government’s strong conviction that the
adoption and implementation of all human rights principles
by nation States will create solid ground for unity and
harmony throughout a world which is being transformed and
is searching for new constants.
For more effective implementation of the principles of
human rights we feel it is imperative to establish the post of
high commissioner for human rights and a permanent
international criminal court where cases of gross violations
of human rights and other crimes against humanity are
submitted and prosecuted.
In 1995, the United Nations will celebrate its fiftieth
anniversary. In the past 50 years, the Organization has
grown and has witnessed historic events, in many of which
it has played a considerable role. As the Organization has
entered a period in which it is being called upon to take an
increasingly active guiding role in a changing world, it too
must be prepared to respond effectively to these changes.
Armenia supports the call for restructuring the Security
Council that has been placed before the United Nations by
its Member States. Because the international community is
looking to the Security Council to take a more dynamic role
in the maintenance of international peace, it is necessary that
the Security Council increase its membership in order that it
may be able to address the issues before it in a more
balanced and equitable way.
Improving the United Nations administrative
performance must also become a top priority at this time.
We welcome the current initiatives of the Secretary-General
to streamline the Organization’s administrative and
management structures and procedures to meet the demands
that are now being placed upon the Organization.
As the world seems to have grown accustomed to the
dreadful routine of tragic news coming from various regional
hotbeds, it is inspiring to reflect on some of the more
positive reverberations of the end of the cold war, which can
be epitomized by the historic accord between the Palestine
Liberation Organization (PLO) and Israel signed recently.
It is my privilege to salute the leaders of Israel and the PLO
for taking this courageous step.
No less significant are the processes currently in motion
in South Africa. Armenia joins the other Member States in
supporting the negotiating process there, and believes that
lifting economic sanctions at this time could encourage the
people of South Africa to take up the task of building a truly
free and democratic country.
In the United Nations, the end of the cold war
continues to translate into ever closer cooperation between
its Members. In 1992, as in 1991, despite the large volume
and the diversified nature of the issues examined in the
Security Council, none of the members of the Council
exercised its right to veto. There is a growing harmony of
Forty-eighth session - 11 October l993 9
interests among nations that is creating an atmosphere of
trust and cooperation, which are the prerequisites for the
realization of the goals envisioned by the founders of the
United Nations 48 years ago in San Francisco.
Indeed, for the first time since its inception, the United
Nations has been given the opportunity to become what it
was intended to be: a collective security system, with a
Charter providing for special forms of cooperation between
sovereign States, designed to ensure peace and prosperity
throughout the world.
